Citation Nr: 0103358	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  95-03 208	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a 
fracture of the right little finger.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1957, 
with service in the U.S. Marine Corps from January 1952 to 
May 1955; he had reserve service from January 1976 to January 
1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Buffalo, New York.  
The veteran's file was thereafter transferred to the VA 
Regional Office (RO) in Winston-Salem, North Carolina.

The appeal was last before the Board in April 1999, at which 
time it was remanded for further development.  Following 
completion of the requested development, the RO, in a 
Supplemental Statement of the Case mailed to the veteran in 
December 1999, continued to deny each issue on appeal.

Thereafter, the appeal was returned to the Board.

FINDINGS OF FACT

1.  Any current chronic headache condition was not present 
during active service, nor is it clinically associable with 
active service.

2.  Residual disablement traceable to a fracture involving 
the veteran's right little finger is not shown.  

CONCLUSIONS OF LAW

1.  A chronic headache condition was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1110, 1131 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

2.  Residuals of a fracture of the right little finger were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
treatment records have been obtained and the veteran has been 
examined by VA for each disability at issue.

I.  Headaches

Service connection may be granted for disability incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.

The veteran acknowledges that he was hit by a baseball bat, 
apparently sustaining trauma to his head, when he was nine 
years old.  He contends, however, that he presently has a 
chronic headache condition which is traceable to trauma 
sustained when he was involved in a fall and/or motor vehicle 
accident during active service in the mid-1950's.  In this 
regard, some of the veteran's service medical records are 
missing, having been presumably destroyed in a fire in the 
early 1970's at the National Personnel Records Center in St. 
Louis, Missouri.  Service medical records dating from 1975 to 
1983 are of record.  On comprehensive service examinations 
performed in October 1975 and July 1979, the former for 
service reenlistment purposes, the veteran on each occasion 
denied experiencing then, or in the past, frequent or severe 
headaches.  In conjunction with a service examination 
performed in August 1983, the veteran responded in the 
affirmative to an inquiry whether he then, or in the past, 
experienced such headaches.  The examination report also 
reflected notation that the veteran had sustained a 
"concussion" in a motor vehicle accident in service in 1954.  
In the physician's summary portion of the examination, it was 
recorded that the veteran, with a frequency of approximately 
once per month, experienced a "[h]eadache" with hunger or 
exposure to glare.

Subsequent to service, in a January 1997 addendum to a 
September 1996 VA neurological examination, the VA examiner 
indicated that the veteran experienced headaches in service 
and "off and on" thereafter.  While noting that the veteran 
had experienced a fall-related "head injury" in service, the 
examiner opined that the veteran's apparently then current 
headaches were not related to service.

When the veteran was examined (on a fee basis) by VA in 
August 1998, he indicated (as recorded by the examiner) that 
he had "had some chronic headaches but....[had been] hit by a 
baseball bat at age 9".  The pertinent examination assessment 
was "[c]hronic headache intermittent which the 
[veteran]....related to a baseball bat injury at age 9.  They 
appear to be musculoskeletal in nature."

Most recently, when the veteran was examined (on a fee basis) 
by VA in August 1999, he alluded to the baseball bat incident 
when he was nine but further indicated that he had not 
sustained a skull fracture or other complication "at that 
time."  He indicated that his headaches (as recorded by the 
examiner) "began in" service during "training" in 1955, and 
that they were then of "blinding" severity.  Later that same 
year, he related that he was "knocked off" a vehicle, bumping 
his head.  The veteran indicated that he then (i.e., in 
August 1999) experienced a headache about once per month, of 
variable severity, which was brought on by dampness.  The 
pertinent examination diagnosis was tension headaches.  The 
examiner further opined, after noting that the veteran had 
sustained a fall-related head injury in service, that the 
veteran had "a current headache disability" which was related 
to "complaints and treatment" rendered him while in "service.  
These headaches first began two months after" the veteran 
entered service "and persisted throughout."

In considering the veteran's claim for service connection for 
headaches, the Board observes that the lone evidence 
favorable to this aspect of the appeal is the opinion 
rendered by the August 1999 VA examiner, i.e., the veteran 
had "a current headache disability" which was related to 
"complaints and treatment" rendered him while in "service" 
and that the "headaches first began two months after" the 
veteran entered service "and persisted throughout."  However, 
the Board finds such opinion to be untenable owing to two 
salient considerations.  First of all, notwithstanding that 
no service medical records relating to the veteran's tenure 
of active service in the 1950's are available, on 
comprehensive service examinations performed in October 1975 
and July 1979, the veteran on each occasion denied 
experiencing then, or in the past, frequent or severe 
headaches.  Thus, the dispositive aspect of the August 1999 
VA examiner's above-quoted opinion, i.e., that the veteran's 
headaches "first began" in service, is controverted by extant 
clinical evidence documenting that in fact the veteran was 
free of headaches (at least any which might be characterized 
as "frequent or severe") through the late 1970's.  Even 
ignoring the foregoing observation, the August 1999 VA 
examiner's opinion, which in essence etiologically relates 
the veteran's present headache condition to a fall-related 
head injury he experienced in service, must (in any event) be 
rejected as a mere supposition inasmuch as it makes no 
mention of the possible role played by the veteran's baseball 
bat-related preservice head trauma as a potential precipitant 
of his present headaches.  See Black v. Brown, 5 Vet. App. 
177 (1993).  There is also no evidence that the examiner 
based his conclusions on anything other than the veteran's 
self-reported history.  Given the foregoing observations 
relative to the August 1999 VA examiner's opinion, and since 
it is the sole item of evidence favorable to the veteran's 
claim for service connection for headaches, the Board is 
constrained to conclude that service connection for such 
disability is not in order.  38 U.S.C.A. §§ 1110, 1131; 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096.

The Board would, finally, point out that in reaching the 
foregoing disposition, it has wholly disregarded the aspect 
of the August 1998 VA examination wherein the veteran 
ostensibly purported to relate his then experienced headaches 
to the preservice baseball bat mishap (i.e., the pertinent 
examination assessment was "[c]hronic headache intermittent 
which the [veteran]....related to a baseball bat injury at age 
9.")  In this regard, the Board is cognizant that the 
veteran, as a lay person, is not competent to provide an 
opinion which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, such aspect of 
the August 1998 VA examination was ignored by the Board in 
resolving the instant issue on appeal.  


II.  Residuals of a Fracture, Right Little Finger

Extant service medical records are negative for any reference 
to a fracture involving the veteran's right little finger.  
When he was examined by VA in August 1999, the veteran 
indicated that he never fractured his right little finger in 
service.  Neither physical nor X-ray examination (incident to 
the August 1999 VA examination) of the right little finger 
revealed any evidence of previous fracture and no disability 
or pathology referable to the right little finger was 
assessed.  Without evidence documenting the presence of 
chronic disablement relative to the veteran's right little 
finger, and inasmuch as disablement of such derivation is 
prerequisite to any claim for service connection generally, 
see Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), the 
Board is constrained to conclude that service connection for 
residuals of a fracture, right little finger, is not in 
order.  38 U.S.C.A. §§ 1110, 1131; Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096.


ORDER

Service connection for headaches is denied.

Service connection for residuals of a fracture of the right 
little finger is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

